Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

December 17, 2014

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
     As Representative of the Initial Purchasers
One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Introductory.  Movie Escrow, Inc., a Delaware corporation (the “Escrow Issuer”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), Deutsche Bank Securities Inc. (“Deutsche Bank”) and the other
several Initial Purchasers named in Schedule A (the “Initial Purchasers”),
acting severally and not jointly, the respective amounts set forth in such
Schedule A of (i) $350,000,000 aggregate principal amount of the Escrow Issuer’s
7.75% Senior Secured Notes due 2021 (the “Secured Notes”) and (ii) $350,000,000
aggregate principal amount of the Escrow Issuer’s 10.00% Senior Unsecured Notes
due 2022 (the “Unsecured Notes” and, together with the Secured Notes, the
“Notes”).  Merrill Lynch has agreed to act as the representative of the several
Initial Purchasers (the “Representative”) in connection with the offering and
sale of the Notes.

 

The Secured Securities (as defined below) will be issued pursuant to an
indenture, to be dated as of the Closing Date (as defined below) (including the
Supplemental Secured Notes Indenture (as defined below), the “Secured Notes
Indenture”), between the Escrow Issuer and Deutsche Bank Trust Company Americas,
as trustee (in such capacity, the “Secured Notes Trustee”) and as collateral
agent (in such capacity, the “Collateral Agent”).  The Unsecured Securities (as
defined below) will be issued pursuant to an indenture, to be dated as of the
Closing Date (including the Supplemental Unsecured Notes Indenture (as defined
below), the “Unsecured Notes Indenture” and, together with the Secured Notes
Indenture, the “Indentures” and each an “Indenture”), between the Escrow Issuer
and Deutsche Bank Trust Company Americas, as trustee (the “Unsecured Notes
Trustee” and, together with the Secured Notes Trustee, the “Trustees” and each a
“Trustee”). Immediately upon consummation of the Acquisition (as defined below),
the Escrow Issuer will be merged into Global Cash Access, Inc., a Delaware
corporation (the “Company”), with the Company as the surviving corporation, and
by operation of law, the Company will become the obligor of the Notes and assume
all obligations of the Escrow Issuer under the Transaction Documents (as defined
below).   For purposes of this Agreement, the term “Issuer” means, prior to the
Escrow Release Date (as defined below), the Escrow Issuer and, upon and after
the Escrow Release Date, the Company.

 

--------------------------------------------------------------------------------


 

The Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Escrow Issuer, the Trustees
and the Depositary.

 

On September 8, 2014, Global Cash Access Holdings, Inc. (“Holdings”) entered
into an agreement and plan of merger (the “Merger Agreement”) with Multimedia
Games Holding Company, Inc. (“Multimedia Games”) and Movie Merger Sub, Inc., a
wholly-owned subsidiary of Holdings (“Merger Sub”). In accordance with the terms
of the Merger Agreement, Merger Sub will merge with and into Multimedia Games
and Multimedia Games, together with its respective subsidiaries (the “Multimedia
Acquired Entities”), will become direct or indirect wholly-owned subsidiaries of
Holdings (such transactions collectively referred to as the “Acquisition”).  The
date of the consummation of the Acquisition is referred to herein as the
“Acquisition Date”.  The Notes are being issued in connection with the
Acquisition.  In addition, in connection with the Acquisition, the Company will
enter into new secured credit facilities to be dated the Acquisition Date (the
“New Credit Facilities”).

 

Subject to the last full paragraph on page 5 below, the Escrow Issuer, the
Trustees and Deutsche Bank Trust Company Americas, as escrow agent (the “Escrow
Agent”), will enter into a customary escrow agreement (the “Escrow Agreement”),
to be dated as of the Closing Date, pursuant to which the Initial Purchasers
will deposit into a segregated escrow account (the “Escrow Account”) with the
Escrow Agent the gross proceeds from the offering of the Notes, and the Issuer
(or one of its affiliate) will deposit into the Escrow Account additional funds
sufficient to pay 100% of the issue price of the Notes, plus all regularly
scheduled interest that will accrue on the Notes, if any, and accretion of
principal amount for at least 30 days, up to but not including the date that is
at least 30 days after the Closing Date (the “Initial Outside Date”); provided,
that if the Issuer elects to extend the Initial Outside Date pursuant to the
terms of the Escrow Agreement, it shall deposit additional funds sufficient to
pay all regularly scheduled interest that will accrue on the Notes, if any, plus
accretion of principal amount up to but not including such extended date (all
amounts deposited into the Escrow Account are referred to herein as the “Escrow
Funds”).  The release of the Escrow Funds will be subject to the satisfaction of
certain conditions, including the closing of the Acquisition (collectively, the
“Escrow Release Conditions” and the date on which such conditions are satisfied,
the “Escrow Release Date”).  Until such time as the Escrow Release Conditions
are satisfied, the Notes will not be guaranteed, and will be secured by a
perfected first priority security interest in the Escrow Account and the Escrow
Funds.  From and after the satisfaction of the Escrow Release Conditions,
Holdings, certain of Holdings’ domestic restricted subsidiaries (the “GCA
Subsidiary Guarantors” and, together with Holdings, the “GCA Guarantors”),
Multimedia Games and certain of Multimedia Games’ domestic restricted
subsidiaries (together with Multimedia Games, collectively, the “Multimedia
Guarantors” and, together with the GCA Guarantors, the “Guarantors”) will become
guarantors.  The GCA Guarantors and the Multimedia Guarantors are listed on
Schedule B hereto.

 

Immediately after the consummation of the Acquisition, the GCA Guarantors and
the Multimedia Guarantors shall execute and deliver (i) a supplemental indenture
to the Secured Notes Indenture (the “Supplemental Secured Notes Indenture”) and
(ii) a supplemental indenture to the Unsecured Notes Indenture (the
“Supplemental Unsecured Notes Indenture” and,

 

2

--------------------------------------------------------------------------------


 

together with the Supplemental Secured Notes Indenture, the “Supplemental
Indentures”), whereby, in each case, each of the Company, the GCA Guarantors and
the Multimedia Guarantors will agree to observe and fully perform all of the
rights, obligations and liabilities contemplated in each Indenture as if it was
an original signatory thereto.  Immediately after the consummation of the
Acquisition, the GCA Guarantors and the Multimedia Guarantors shall execute and
deliver a joinder agreement to this Agreement (the “Purchase Agreement Joinder”)
substantially in the form attached hereto as Exhibit C, whereby each of the GCA
Guarantors and the Multimedia Guarantors will affirm the accuracy of the
applicable representations and warranties and agree to observe and fully perform
all of the rights, obligations and liabilities contemplated herein as if it was
an original signatory hereto as a Guarantor (as defined below).  The
representations, warranties, authorizations, acknowledgements, covenants and
agreements of the GCA Guarantors and the Multimedia Guarantors under this
Agreement shall not become effective until the execution by them of the Purchase
Agreement Joinder, at which time such representations, warranties,
authorizations, acknowledgements, covenants and agreements shall become
effective as if made on the date hereof, the date thereof and the Closing Date
pursuant to the terms of the Purchase Agreement Joinder and the GCA Guarantors
and the Multimedia Guarantors and their respective directors, officers and
controlling persons shall not have any rights hereunder until they have executed
the Purchase Agreement Joinder.

 

The holders of the Unsecured Notes (including the Initial Purchasers and their
direct and indirect transferees) will have registration rights set forth in the
registration rights agreement relating to the Unsecured Notes (the “Registration
Rights Agreement”), to be dated the Closing Date, among the Escrow Issuer and
the Representative.  Pursuant to the Registration Rights Agreement, and subject
to the consummation of the Acquisition, the parties thereto will agree to file
with the Commission (as defined below) under the circumstances set forth
therein, one or more registration statements under the Securities Act (as
defined below) relating to another series of debt securities of the Issuer
identical in all material respects to the Unsecured Notes (the “Exchange Notes”)
and Unsecured Guarantees (the “Exchange Guarantees”) to be offered in exchange
for the Unsecured Notes and the Unsecured Guarantees (the “Exchange Offer”).  On
the Acquisition Date, the Company shall cause each Guarantor to join the
Registration Rights Agreement by execution of the joinder attached thereto (the
“Registration Rights Agreement Joinder”). For the avoidance of doubt, the
Secured Notes will not have registration rights.

 

For purposes of this Agreement, the term “Transactions” means, collectively,
(i) the issuance and sale of the Notes, (ii) the issuance of the Guarantees (as
defined below), (iii) the Acquisition, (iv) the execution, delivery and
effectiveness of the New Credit Facilities (including any borrowings
thereunder), (v) the other transactions contemplated by the Final Offering
Memorandum (as defined below), (vi) the execution, delivery and effectiveness of
the applicable Transaction Documents (as defined below) and (vii) the payment of
all fees and expenses related to the foregoing.

 

The payment of principal of, premium, if any, and interest on the Secured Notes
will be fully and unconditionally guaranteed on a senior secured basis, jointly
and severally, (i) upon the consummation of the Acquisition, by the Guarantors
and (ii) thereafter, by any subsidiary of Holdings formed or acquired after the
Acquisition Date that executes an additional guarantee in accordance with the
terms of the Secured Indenture, and their respective successors and assigns,
pursuant to their guarantees (the “Secured Guarantees”).  The payment of
principal of,

 

3

--------------------------------------------------------------------------------


 

premium, if any, and interest on the Unsecured Notes will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally,
(i) upon the consummation of the Acquisition, by the Guarantors and
(ii) thereafter, by any subsidiary of Holdings formed or acquired after the
Acquisition Date that executes an additional guarantee in accordance with the
terms of the Unsecured Notes Indenture, and their respective successors and
assigns, pursuant to their guarantees (the “Unsecured Guarantees” and, together
with the Secured Guarantees, the “Guarantees”).  The Secured Notes, and the
Secured Guarantees to be attached thereto upon the execution of the Supplemental
Secured Notes Indenture and the Purchase Agreement Joinder by the Guarantors,
are herein collectively referred to as the “Secured Securities”.  The Unsecured
Notes, and the Unsecured Guarantees to be attached thereto upon the execution of
the Supplemental Unsecured Notes Indenture and the Purchase Agreement Joinder by
the Guarantors, are herein collectively referred to as the “Unsecured
Securities”.  The Secured Securities and the Unsecured Securities are herein
collectively referred to as the “Securities”; and the Exchange Notes and the
Exchange Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

 

Upon the Acquisition Date, the Secured Notes and the Secured Guarantees will be
secured by a first-priority lien, subject to certain Permitted Liens (as defined
below), on all of the tangible and intangible assets of the Company and the
Guarantors, now owned or hereafter acquired by the Company or any Guarantor,
that will secure borrowings under the New Credit Facilities, on a first-priority
basis, subject to certain exceptions and limitations described in the Secured
Notes Indenture and the Collateral Documents (as defined below) (the
“Collateral”).  The Collateral shall be more particularly described in the Final
Offering Memorandum (as defined below) and documented by (a) with respect to
personal property that constitutes Collateral, the Security Agreement to be
dated as of the Acquisition Date and entered into by the Company,  the
Guarantors and the Collateral Agent (as amended, restated, modified or
supplemented, the “Security Agreement”) and (b) with respect to the grants of
security interest in registrations and/or applications for trademarks, patents
and copyrights (and licenses in any of the foregoing) that constitute
Collateral, in the Security Agreement and, respectively, in the Trademark
Security Agreement, the Patent Security Agreement and the Copyright Security
Agreement, each to be dated as of the Acquisition Date and entered into by each
of the Company,  the Guarantors (in each case as applicable) and the Collateral
Agent, as provided therein (as amended, restated, modified or supplemented,
collectively, the “Intellectual Property Security Agreements”), each to be
delivered to the Collateral Agent, granting in favor of the Collateral Agent a
first-priority security interest in the Collateral, subject to Permitted Liens,
for the benefit of itself, the Secured Notes Trustee and each holder of the
Secured Notes and the successors and assigns of the foregoing.  The term
“Collateral Documents” as used herein shall mean the Security Agreement, the
Intellectual Property Security Agreements, and other security documents
purporting to grant a security interest in favor of the Collateral Agent for the
benefit of itself, the Secured Notes Trustee and the holders of the Secured
Notes (to the extent required to be delivered pursuant to this Agreement, the
terms of the Secured Notes Indenture or the Security Agreement).  The rights of
the holders of the Secured Notes with respect to the Collateral shall be further
governed by an intercreditor agreement, to be dated as of the Acquisition Date,
among the Collateral Agent and the agent for the lenders under the New Credit
Facilities and acknowledged by the Company and the Guarantors (the
“Intercreditor Agreement”).

 

4

--------------------------------------------------------------------------------


 

This Agreement, the Purchase Agreement Joinder, the DTC Agreement, the Escrow
Agreement, the Securities, the Indentures, the Collateral Documents, the
Intercreditor Agreement, the Registration Rights Agreement, the Registration
Rights Agreement Joinder and the Supplemental Indentures are referred to herein
as the “Transaction Documents.”

 

The Issuer understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and as
described in the Final Offering Memorandum (as defined below) and agrees that
the Initial Purchasers may resell, subject to the conditions set forth herein,
all or a portion of the Securities to purchasers (the “Subsequent Purchasers”)
on the terms set forth in the Final Offering Memorandum and the Updated Final
Offering Memorandum.  The Securities are to be offered and sold to or through
the Initial Purchasers without being registered with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933 (as amended, the
“Securities Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder), in reliance upon exemptions
therefrom.  Pursuant to the terms of the Securities and the Indentures,
investors who acquire Securities shall be deemed to have agreed that Securities
may only be resold or otherwise transferred, after the date hereof, if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

 

The Issuer has prepared and delivered to each Initial Purchaser copies of a
final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).  Following the Closing Date, in connection with the resale of the
Notes, the Issuer shall prepare one or more Updated Final Offering Memoranda (as
defined below) as provided for in Section 13 hereof.

 

Anything in this Agreement to the contrary notwithstanding, the Escrow Issuer
and the Representative have elected to forego the escrow procedures described in
this Agreement and the Escrow Agreement in their entirety, such that (i) the
Initial Purchasers will pay the Secured Notes Purchase Price and Unsecured Notes
Purchase Price (each as defined below), net of the Escrowed Purchasers’
Commission (as defined below), directly to, or as directed by, the Issuer,
(ii) the Issuer will apply such net proceeds in the manner described under the
caption “Use of Proceeds” in the Final Offering Memorandum, (iii) the Issuer and
the Initial Purchasers will take such other reasonable steps (including
modifications to the conditions to closing set forth in Section 5 hereof) as
necessary to reflect the elimination of the escrow procedures and related Escrow
Agreement and otherwise to effect the issue and sale of the Securities as
otherwise contemplated by this Agreement, and (iv) references herein to the
Escrow Release Date shall be deemed to be references to the Closing Date.

 

The Issuer hereby confirms its agreements with the Initial Purchasers as
follows:

 

SECTION 1.         Representations and Warranties.  Each of the Issuer and, to
the extent party to the Purchase Agreement Joinder, the Guarantors, jointly and
severally, hereby represents, warrants and covenants (it being understood that
prior to the consummation of the Acquisition, all representations and warranties
with respect to the Multimedia Guarantors are made to the best knowledge of the
Issuer after due inquiry) to each Initial Purchaser that, as of the date hereof,
as of the Closing Date, as of each Sale Date (as defined below) and as of each
Settlement

 

5

--------------------------------------------------------------------------------


 

Date (as defined below) (references in this Section 1 to the “Offering
Memorandum” are to (x) the Final Offering Memorandum in the case of
representations and warranties made as of the date hereof and as of the Closing
Date and (y) the most recent Updated Final Offering Memorandum in the case of
representations and warranties made as of any Sale Date and Settlement Date
occurring after delivery of any Updated Final Offering Memorandum):

 

(a)           No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indentures under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

(b)           No Integration of Offerings or General Solicitation.  None of the
Issuer, the Guarantors or their respective affiliates (as such term is defined
in Rule 501 under the Securities Act) (each, an “Affiliate”), or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Issuer and the Guarantors make no representation or warranty) has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, in the United
States or to any United States citizen or resident, any security which is or
would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act.  None of the
Issuer, the Guarantors or their respective Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Issuer and the Guarantors make no representation or warranty) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Issuer, the Guarantors or their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Issuer and the Guarantors make no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Issuer, the Guarantors and their
respective Affiliates and any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Issuer makes no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

 

(c)           Eligibility for Resale under Rule 144A.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934 (as amended,
the “Exchange Act”, which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder) or quoted in a U.S.
automated interdealer quotation system.

 

(d)           The Offering Memorandum.  (i) The Final Offering Memorandum as of
the date hereof does not, and as of the Closing Date will not, and (ii) upon and
after delivery of the first Updated Final Offering Memorandum, the most recently
delivered Updated

 

6

--------------------------------------------------------------------------------


 

Final Offering Memorandum as of its date and as supplemented to the applicable
Sale Date, as of such Sale Date and, as of the Settlement Date, in each case,
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from an Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the Issuer
in writing by any Initial Purchaser through the Representative expressly for use
in the Offering Memorandum or amendment or supplement thereto, as the case may
be.  The Offering Memorandum contains all the information specified in, and
meeting the requirements of, Rule 144A.  The Issuer and the Guarantors have not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Initial Purchasers’ distribution of the Securities, any
offering material in connection with the offering and sale of the Securities
other than the Offering Memorandum without the prior consent of the
Representative.

 

(e)           Issuer Additional Written Communications.  The Issuer and the
Guarantors have not prepared, made, used, authorized, approved or distributed
and will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Offering Memorandum and (ii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a).  Each such communication by the Issuer or the
Guarantors or their respective agents and representatives pursuant to clause
(ii) of the preceding sentence (each, a “Issuer Additional Written
Communication”), when taken together with the Offering Memorandum at the Closing
Date or any Sale Date and the related Settlement Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Issuer Additional Written Communication made in reliance upon and in
conformity with information furnished to the Issuer in writing by any Initial
Purchaser through the Representative expressly for use in any Issuer Additional
Written Communication.

 

(f)            The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Escrow Issuer.

 

(g)           The Joinder Agreements. On the Acquisition Date, the Purchase
Agreement Joinder will be duly authorized, executed and delivered by each
Guarantor.  On the Acquisition Date, the Registration Rights Agreement Joinder
will be duly authorized, executed and delivered by each Guarantor and will
constitute a valid and binding agreement of each Guarantor, enforceable against
each Guarantor in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

7

--------------------------------------------------------------------------------


 

(h)           The Registration Rights Agreement and DTC Agreement.  The
Registration Rights Agreement has been duly authorized and, on the Closing Date,
will have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Escrow Issuer (and upon the Escrow Release Date, of
the Company), enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.  The DTC Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Escrow
Issuer (and upon the Escrow Release Date, of the Company), enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(i)            Authorization of the Notes and the Exchange Notes.  The Notes to
be purchased by the Initial Purchasers from the Escrow Issuer will on the
Closing Date be in the form contemplated by the Indentures, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indentures
and, at the Closing Date, will have been duly executed by the Escrow Issuer and,
when authenticated in the manner provided for in the Indentures and delivered
against payment of the purchase price therefor, will constitute valid and
binding obligations of the Escrow Issuer (and upon the Escrow Release Date, of
the Company), enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indentures.  The Exchange Notes have been duly and validly
authorized for issuance by the Escrow Issuer, and when issued and authenticated
in accordance with the terms of the Unsecured Notes Indenture, the Registration
Rights Agreement, the Registration Rights Agreement Joinder and the Exchange
Offer, will constitute valid and binding obligations of the Escrow Issuer (and
upon the Escrow Release Date, of the Company), enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Unsecured Notes
Indenture.

 

(j)            The Guarantees and the Exchange Guarantees. The Guarantees of the
Notes on the Acquisition Date will be in the form contemplated by the Indentures
and on the Acquisition Date will have been duly authorized for issuance pursuant
to this Agreement and the Indentures by the Guarantors; the Guarantees of the
Notes, at the Acquisition Date, will have been duly executed by each of the
Guarantors and, when the Notes have been authenticated in the manner provided
for in the Indentures and issued and delivered against payment of the purchase
price therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indentures.  The Exchange Guarantees when issued
will be in the form

 

8

--------------------------------------------------------------------------------


 

contemplated by the Unsecured Notes Indenture and on the Acquisition Date will
have been duly authorized for issuance pursuant to this Agreement and the
Unsecured Notes Indenture by the Guarantors; the Exchange Guarantees when issued
will have been duly executed by each of the Guarantors and, when the Exchange
Notes have been authenticated in the manner provided for in the Unsecured Notes
Indenture and issued and delivered against payment of the purchase price
therefor, the Exchange Guarantees will constitute valid and binding agreements
of the Guarantors, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Unsecured Notes Indenture.

 

(k)           Authorization of the Intercreditor Agreement.  On the Acquisition
Date, the Intercreditor Agreement will be duly authorized, executed and
delivered by the Company and each Guarantor and will constitute a valid and
binding agreement of the Company and each Guarantor, enforceable against the
Company and each Guarantor in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(l)            Collateral Documents.  On the Acquisition Date, each of the
Collateral Documents will be duly authorized, executed and delivered by the
Company and/or the applicable Guarantor and will constitute a legal and binding
agreement of the Company and/or the applicable Guarantor in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.  The Collateral Documents, when executed and delivered on the
Acquisition Date, will create in favor of the Collateral Agent for the benefit
of itself, the Secured Notes Trustee and the holders of the Secured Notes, valid
and enforceable security interests in and liens on the Collateral and, upon the
filing of appropriate Uniform Commercial Code financing statements in United
States jurisdictions as set forth in the schedules to the Perfection Certificate
(as defined below) and the taking of the other actions, in each case as further
described in the Collateral Documents, the security interests in and liens on
the rights of the Company or the applicable Guarantor in such Collateral will be
perfected security interests and liens, superior to and prior to the liens of
all third persons other than the liens securing the New Credit Facilities and
Permitted Liens.

 

(m)          Authorization of the Indentures.  The Indentures have been duly
authorized by the Escrow Issuer and, at the Closing Date, will have been duly
executed and delivered by the Escrow Issuer and will constitute a valid and
binding agreement of the Issuer, enforceable against the Escrow Issuer (and upon
the Escrow Release Date, of the Company) in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(n)           Authorization of the Supplemental Indentures.  On the Acquisition
Date, the Supplemental Indentures will be duly authorized, executed and
delivered by

 

9

--------------------------------------------------------------------------------


 

each Guarantor.  Each of the Supplemental Indentures and the Indentures will
constitute a valid and binding agreement of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(o)           [Reserved].

 

(p)           Description of the Transaction Documents.  The Transaction
Documents will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.

 

(q)           No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto): 
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings or business, whether or not arising
from transactions in the ordinary course of business, of Holdings, the Escrow
Issuer, the Company, its subsidiaries and the Multimedia Acquired Entities,
considered as one entity (any such change is called a “Material Adverse
Change”); (ii) Holdings, the Escrow Issuer, the Company, its subsidiaries and
the Multimedia Acquired Entities, considered as one entity, have not incurred
any material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or
Multimedia Games or, except for dividends paid to the Company or other
subsidiaries, any of their respective subsidiaries on any class of capital stock
or repurchase or redemption by the Company, Multimedia Games or any of their
respective subsidiaries of any class of capital stock.

 

(r)            Independent Accountants.  (i) Deloitte & Touche LLP, which
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) of the Company and
its consolidated subsidiaries included in the Offering Memorandum, is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by Deloitte & Touche LLP to
the Company or any of its subsidiaries have been approved by the Audit Committee
of the Board of Directors of the Company, and (ii) BDO USA LLP, which expressed
its opinion with respect to the financial statements of Multimedia Games and its
consolidated subsidiaries included in the Offering Memorandum, is an independent
registered public accounting firm within the meaning of the Securities Act, the
Exchange Act and the rules of the Public Company Accounting Oversight Board, and
any non-audit serviced provided by BDO USA LLP to Multimedia Games or any of its
consolidated subsidiaries have been approved by the Audit Committee of the Board
of Directors of Multimedia Games.

 

10

--------------------------------------------------------------------------------


 

(s)                                   Preparation of the Financial Statements. 
The financial statements of the Company and the financial statements of
Multimedia Games, each together with the related schedules and notes, included
in the Offering Memorandum present fairly the consolidated financial position of
the entities to which they relate as of and at the dates indicated and the
results of their operations and cash flows for the periods specified, it being
understood that unaudited interim financial statements are subject to normal,
year-end audit adjustments.  Such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved, except as may be otherwise specified therein or to the extent
unaudited interim financial statements exclude footnotes or may be condensed or
summary statements.  The financial data set forth in the Offering Memorandum
under the captions “Summary—Summary Consolidated Historical and Pro Forma
Financial Data for GCA and Summary Consolidated Historical Financial Data for
Multimedia Games”, “Selected Historical Financial Data of GCA” and “Selected
Historical Financial Data of Multimedia Games” fairly present the information
set forth therein on a basis consistent with that of the audited financial
statements contained in the Offering Memorandum.  Except as may be otherwise
specified therein, the pro forma consolidated financial statements of the
Company, its subsidiaries and the Multimedia Acquired Entities and the related
notes thereto included under the captions “Offering Memorandum Summary—Summary
Consolidated Historical and Pro Forma Financial Data for GCA and Summary
Consolidated Historical Financial Data for Multimedia Games,” “Unaudited Pro
Forma Condensed Combined Financial Statements” and elsewhere in the Offering
Memorandum present fairly the information contained therein, have been prepared
in accordance with GAAP and have been properly presented on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. The statistical and market-related data
and forward-looking statements, including statements regarding synergies, cost
savings and other financial projections, included in the Offering Memorandum are
based on or derived from sources that the Company and its subsidiaries believe
to be reliable and accurate in all material respects and represent their good
faith estimates that are made on the basis of data derived from such sources.

 

(t)                                    Incorporation and Good Standing of the
Escrow Issuer, the Company and the Guarantors.  Each of the Escrow Issuer, the
Company and the Guarantors has been duly incorporated or formed, as applicable,
and is validly existing as a corporation, limited partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Escrow Issuer,
the Company and the Guarantors, to enter into and perform its obligations under
each of the Transaction Documents to which it is a party, including the granting
of liens and security interests to be granted pursuant to the Escrow Agreement,
the Collateral Documents and the Secured Notes Indenture.  Each of the Escrow
Issuer, the Company and each Guarantor is duly qualified as a foreign
corporation, limited partnership or limited liability company, as applicable, to
transact business and is in good standing or equivalent status in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct

 

11

--------------------------------------------------------------------------------


 

of business, except for such jurisdictions where the failure to so qualify or to
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Change.  All of the issued and outstanding capital stock or
other ownership interest of each subsidiary of Holdings, the Company and
Multimedia Games that is a Guarantor has been duly authorized and validly
issued, is fully paid and nonassessable and is owned by the Company or
Multimedia Games, as applicable, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance or claim,
except as disclosed in the Offering Memorandum.   The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit B hereto.  Multimedia Games does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit B-1 hereto

 

(u)                                 Non-Contravention of Existing Instruments;
No Further Authorizations or Approvals Required.  None of the Company, Escrow
Issuer, Holdings, Multimedia Games nor any of their respective subsidiaries is
(i) in violation of its charter, bylaws or other constitutive document, (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company, Escrow
Issuer, Holdings, Multimedia Games or any of their respective subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
the Company’s credit agreement dated as of March 1, 2011 and, upon consummation
of the Acquisition, the New Credit Facilities), or to which any of the property
or assets of the Company, Escrow Issuer, Holdings, Multimedia Games or any of
their respective subsidiaries is subject (each, as amended from time to time, an
“Existing Instrument”), or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including any gaming authority) to which any of the
property or assets of the Company, Escrow Issuer, Holdings, Multimedia Games or
any of their respective subsidiaries is subject except, in the case of clauses
(ii) and (iii) above, for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.  The execution, delivery and
performance of the Transaction Documents by the Company, Escrow Issuer,
Multimedia Games and the Guarantors party thereto, and the issuance and delivery
of the Securities and the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter, bylaws or other
constitutive document of the Company, Escrow Issuer, Holdings, Multimedia Games
or any of their respective subsidiaries, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Company, Escrow Issuer,
Holdings, Multimedia Games or any of their respective subsidiaries pursuant to,
or require the consent of any other party to, any Existing Instrument, except
for such conflicts, breaches, Defaults, liens, charges or encumbrances as would
not, individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company, Escrow Issuer,
Holdings, Multimedia Games or any of their subsidiaries.  No consent, approval,
authorization or other order of, or registration or filing

 

12

--------------------------------------------------------------------------------


 

with, any court or other governmental or regulatory authority or agency is
required for the execution, delivery and performance of the Transaction
Documents by the Company, Escrow Issuer, Multimedia Games and the Guarantors to
the extent a party thereto (including, but not limited to, the filing of any
applicable financing statements pursuant to the Security Agreement or the filing
of any Intellectual Property Security Agreements), the issuance and delivery of
the Securities, the grant and perfection of liens and security interests in the
Collateral pursuant to the Security Agreement and the Intellectual Property
Security Agreements, or the consummation of the transactions contemplated hereby
and thereby and by the Offering Memorandum, except (i) such as have been
obtained or made by the Company, Escrow Issuer, Multimedia Games or the
Guarantors and are in full force and effect under the Securities Act and
applicable securities laws of the several states of the United States or
provinces of Canada, (ii) such as may be required by the securities laws of the
several states of the United States or provinces of Canada with respect to the
Issuer’s and each Guarantor’s obligations under the Registration Rights
Agreement and the Registration Rights Agreement Joinder, (iii) such as may be
required to perfect the Secured Notes Trustee’s, the Collateral Agent’s or the
Escrow Agent’s security interests granted pursuant to the Security Agreement,
the Intellectual Property Security Agreements, any other Collateral Documents,
the Escrow Agreement and the financing statements related thereto, or (iv) such
that have been obtained or made with the applicable gaming authorities, or
notice filings with such applicable gaming authorities that will be made upon
consummation of the transactions contemplated by this Agreement or the Offering
Memorandum, or that are made within the applicable time period thereafter as
permitted under applicable law.  As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company, Escrow Issuer, Holdings, Multimedia Games or any of their
respective subsidiaries.

 

(v)                                 Collateral Documents, Financing Statements
and Collateral.  On the Acquisition Date:

 

(i)  upon execution and delivery, the Security Agreement and each of the
Intellectual Property Security Agreements will be effective to create in favor
of the Collateral Agent for the benefit of itself, the Secured Notes Trustee and
the holders of the Secured Notes a legal, valid and enforceable security
interest in all of the Company’s and each Guarantor’s right, title and interest
in the Collateral to the extent contemplated by the Security Agreement;

 

(iii)  upon the filing and/or recording of Uniform Commercial Code financing
statements and Intellectual Property Security Agreements, as applicable, in
appropriate form in the appropriate offices specified in the applicable
Schedules to the Perfection Certificate and the taking of the other actions
required by the terms of the Security Agreement, the security interests in favor
of the Collateral Agent for its benefit and the benefit of the Secured Notes
Trustee and the holders of the Secured Notes granted thereby will constitute
valid, perfected first-priority liens and security interests in such Collateral,
to the extent such security

 

13

--------------------------------------------------------------------------------


 

interests can be perfected by the filing and/or recording, as applicable, of
Uniform Commercial Code financing statements or Intellectual Property Security
Agreements or the taking of such other actions, in each case prior in right to
the lien of any other person, other than liens expressly permitted to be
incurred or exist on the Collateral under the applicable Indenture, including
liens in respect of the New Credit Facilities, and liens having priority by
operation of law (“Permitted Liens”) and except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles; and

 

(iv)  on or before the Acquisition Date, the Company and Guarantors collectively
will own, have rights in or have the power and authority to collaterally assign
rights in the Collateral, free and clear of any liens other than Permitted Liens
and except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(w)                               No Material Actions or Proceedings.  There are
no legal or governmental actions, suits or proceedings pending or, to the best
of the Company’s, Escrow Issuer’s and each Guarantor’s knowledge, threatened
(i) against or affecting the Issuer, Holdings, Multimedia Games or any of their
respective subsidiaries or (ii) which has as the subject thereof any property
owned or leased by, the Company, Escrow Issuer, Holdings, Multimedia Games or
any of their respective subsidiaries, which action, suit or proceeding, if
determined adversely to the Company, Escrow Issuer, Holdings, Multimedia Games
or such subsidiary, would result in a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement. 
Except as otherwise disclosed in the Offering Memorandum, no material labor
dispute with the employees of the Company, Escrow Issuer, Holdings, Multimedia
Games or any of their respective subsidiaries, or with the employees of any
principal supplier of the Company, Escrow Issuer, Holdings, Multimedia Games or
any of their respective subsidiaries exists or, to the best of the Issuer’s and
each Guarantor’s knowledge, is threatened or imminent.

 

(x)                                 Intellectual Property Rights.  The Company,
Escrow Issuer, Holdings, Multimedia Games and their respective subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their businesses
as now conducted; and the expected expiration of any of such Intellectual
Property Rights would not result in a Material Adverse Change.  Neither the
Company, Escrow Issuer, Holdings, Multimedia Games nor any of their respective
subsidiaries has received any notice of infringement or conflict with asserted
Intellectual Property Rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Change.

 

(y)                                 All Necessary Permits, etc.  The Company,
Escrow Issuer, Holdings, Multimedia Games and each of their respective
subsidiaries possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies (including those granted under gaming laws) necessary

 

14

--------------------------------------------------------------------------------


 

to own, lease and operate its properties and to conduct their respective
businesses, and none of the Company, Escrow Issuer, Holdings, Multimedia Games
nor any of their respective subsidiaries has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

 

(z)                                  Title to Properties.  The Company, Escrow
Issuer, Holdings, Multimedia Games and each of their respective subsidiaries has
good and marketable title to all the properties and assets reflected as owned in
the financial statements referred to in Section 1(s) hereof, in each case free
and clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Offering Memorandum and
except such as do not materially and adversely affect the value of such property
and do not materially interfere with the use made or proposed to be made of such
property by the Company, Escrow Issuer, Holdings, Multimedia Games or such
subsidiary.  The real property, improvements, equipment and personal property
held under lease by the Company, Escrow Issuer, Holdings, Multimedia Games or
any of their respective subsidiaries are held under valid and enforceable
leases, with such exceptions as are not material and do not materially interfere
with the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company, Escrow Issuer, Holdings,
Multimedia Games or such subsidiary.

 

(aa)                          Tax Law Compliance.  The Company, Escrow Issuer,
Holdings, Multimedia Games and each of their respective subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have paid all taxes required to be paid by any of them and, if due and payable,
any related or similar assessment, fine or penalty levied against any of them,
in each case except as may be being contested in good faith and by appropriate
proceedings.  The Company and Multimedia Games have made adequate charges,
accruals and reserves in accordance with GAAP in the applicable financial
statements referred to in Section 1(s) hereof in respect of all federal, state
and foreign income and franchise taxes for all periods as to which the tax
liability of the Company, Escrow Issuer, Holdings, Multimedia Games or any of
their respective subsidiaries has not been finally determined.

 

(bb)                          Company, Escrow Issuer and each Guarantor Not an
“Investment Company”.  Each of the Company, Escrow Issuer and the Guarantors has
been advised of the rules and requirements under the Investment Company Act of
1940, as amended (the “Investment Company Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder). 
Neither the Company, Escrow Issuer nor any Guarantor is, or after receipt of
payment for the Securities will be, an “investment company” within the meaning
of the Investment Company Act and will conduct its business in a manner so that
it will not become subject to the Investment Company Act.

 

(cc)                            Insurance.  Each of Holdings and its
subsidiaries, as a whole, and Multimedia Games and its subsidiaries, as a whole,
are insured by recognized, financially sound institutions with policies in such
amounts and with such deductibles and covering

 

15

--------------------------------------------------------------------------------


 

such risks as are generally deemed adequate and customary for their respective
businesses including, without limitation, policies covering real and personal
property owned or leased by the Company, Escrow Issuer, Holdings, Multimedia
Games and their respective subsidiaries against theft, damage, destruction, acts
of vandalism, flood and earthquakes.  The Company has no reason to believe that
it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change.  None of the Company, Escrow Issuer, Holdings, Multimedia Games
nor any subsidiary has been denied any insurance coverage which it has sought or
for which it has applied.

 

(dd)                          No Price Stabilization or Manipulation.  None of
the Company, Escrow Issuer or any of the Guarantors has taken and each will not
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

(ee)                            Solvency.  On the Closing Date, the Escrow
Issuer will be Solvent.  On the Acquisition Date, immediately following the
consummation of the Acquisition and the application of the proceeds of the Notes
as described under the caption “Use of Proceeds” in the Offering Memorandum,
Holdings and its subsidiaries, on a consolidated basis, will be Solvent.  As
used herein, the term “Solvent” means, with respect to any person on a
particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

 

(ff)                              Compliance with Sarbanes-Oxley.  The Company,
Escrow Issuer, Holdings, Multimedia Games and their respective subsidiaries and
their respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(gg)                            Accounting Systems.  (A) The Company and its
consolidated subsidiaries maintain a system of accounting controls that is in
compliance with the Sarbanes-Oxley Act and is sufficient to provide reasonable
assurances that:  (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (B) Multimedia Games and its consolidated subsidiaries maintain
a system of accounting controls that is in compliance

 

16

--------------------------------------------------------------------------------


 

with the Sarbanes-Oxley Act and is sufficient to provide reasonable assurances
that:  (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(hh)                          Disclosure Controls and Procedures.  The Company
and Multimedia Games have established and maintain disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company, Escrow Issuer, Holdings,
Multimedia Games and their respective subsidiaries is made known to the chief
executive officer and chief financial officer of the Company or Multimedia
Games, as applicable, by others within the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established subject to the limitations of any such control
system; the Company’s and Multimedia Games’ auditors and the Audit Committee of
the Board of Directors of each of the Company and Multimedia Games have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s or Multimedia Games’, as applicable, ability to record, process,
summarize, and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s or Multimedia Games’, as applicable, internal controls; and since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

 

(ii)                                  Regulations T, U, X.  None of the Company,
Escrow Issuer nor any Guarantor nor any of their respective subsidiaries nor any
agent thereof acting on their behalf has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Securities
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System.

 

(jj)                                Compliance with and Liability Under
Environmental Laws.  Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change:  (i) each of the
Company, Escrow Issuer, Holdings, Multimedia Games and their respective
subsidiaries and their respective operations and facilities are in compliance
with, and not subject to any known liabilities under, applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of the business, properties
and facilities of the Company, Escrow Issuer, Holdings, Multimedia Games or
their respective subsidiaries under applicable Environmental Laws, and
compliance with the terms and conditions thereof; (ii) neither

 

17

--------------------------------------------------------------------------------


 

the Company, Escrow Issuer, Holdings, Multimedia Games nor any of their
respective subsidiaries has received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company, Escrow Issuer, Holdings, Multimedia Games or any of their
subsidiaries is in violation of any Environmental Law; (iii) there is no claim,
action or cause of action filed with a court or governmental authority, no
investigation with respect to which the Company, Escrow Issuer or any Guarantor
has received written notice, and no written notice by any person or entity
alleging actual or potential liability on the part of the Company, Escrow
Issuer, Holdings, Multimedia Games or any of their respective subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the
Company’s, Escrow Issuer’s and each Guarantor’s knowledge, threatened against
the Company, Escrow Issuer, Holdings, Multimedia Games or any of their
respective subsidiaries or any person or entity whose liability under or
pursuant to any Environmental Law the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries has retained or assumed
either contractually or by operation of law; (iv) none of the Company, Escrow
Issuer, Holdings, Multimedia Games nor any of their respective subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries; and (vi) there are no
past or present actions, activities, circumstances, conditions or occurrences,
including, without limitation, the Release or threatened Release of any Material
of Environmental Concern, that could reasonably be expected to result in a
violation of or liability under any Environmental Law on the part of the
Company, Escrow Issuer, Holdings, Multimedia Games or any of their respective
subsidiaries, including without limitation, any such liability which the
Company, Escrow Issuer, Holdings, Multimedia Games or any of their respective
subsidiaries has retained or assumed either contractually or by operation of
law.

 

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law. 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring,

 

18

--------------------------------------------------------------------------------


 

dumping, emptying, injection or leaching into the Environment, or into, from or
through any building, structure or facility.

 

(kk)                          [Reserved].

 

(ll)                                  ERISA Compliance.  The Company, Escrow
Issuer, Holdings, Multimedia Games and their respective subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974 (as amended, “ERISA,” which term, as used herein, includes
the regulations and published interpretations thereunder) established or
maintained by the Company, Escrow Issuer, Holdings, Multimedia Games, their
respective subsidiaries or their ERISA Affiliates (as defined below) are in
compliance in all material respects with ERISA and, to the knowledge of the
Company, each “multiemployer plan” (as defined in Section 4001 of ERISA) to
which the Company, Escrow Issuer, Holdings, Multimedia Games, their respective
subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) is in
compliance in all material respects with ERISA.  “ERISA Affiliate” means, with
respect to the Company, Escrow Issuer, Holdings, Multimedia Games or any of
their respective subsidiaries, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company, Escrow Issuer, Holdings,
Multimedia Games or such subsidiary is a member.  No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
Escrow Issuer, Holdings, Multimedia Games, their respective subsidiaries or any
of their ERISA Affiliates.  No “single employer plan” (as defined in
Section 4001 of ERISA) established or maintained by the Company, Escrow Issuer,
Holdings, Multimedia Games, their respective subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA).  Neither the
Company, Escrow Issuer, Holdings, Multimedia Games, their respective
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code.  Each “employee benefit plan” established
or maintained by the Company, Escrow Issuer, Holdings, Multimedia Games, their
respective subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401 of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

 

(mm)                  Compliance with Labor Laws.  Except as would not,
individually or in the aggregate, result in a Material Adverse Change, (i) there
is (A) no unfair labor practice complaint pending or, to the best of the
Company’s knowledge, threatened against the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements pending, or to the best of the Company’s
knowledge, threatened, against the Company, Escrow Issuer, Holdings, Multimedia
Games or any of their respective subsidiaries, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the best of the Company’s knowledge,
threatened

 

19

--------------------------------------------------------------------------------


 

against the Company, Escrow Issuer, Holdings, Multimedia Games or any of their
respective subsidiaries and (C) no union representation question existing with
respect to the employees of the Company, Escrow Issuer, Holdings, Multimedia
Games or any of their respective subsidiaries and, to the best of the Company’s
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.

 

(nn)                          Related Party Transactions.  No relationship,
direct or indirect, exists between or among any of the Company or Multimedia
Games or any affiliate of the Company or Multimedia Games, on the one hand, and
any director, officer, member, stockholder, customer or supplier of the Company
or Multimedia Games or any affiliate of the Company or Multimedia Games, on the
other hand, which is required by the Securities Act to be disclosed in a
registration statement on Form S-1 which is not so disclosed in the Offering
Memorandum (other than any such relationship with any director or officer in
their capacity as such).  There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company, Escrow Issuer, Holdings, Multimedia Games or any
affiliate of the Company, Escrow Issuer, Holdings or Multimedia Games to or for
the benefit of any of the officers or directors of the Company, Escrow Issuer,
Holdings or Multimedia Games or any affiliate of the Company, Escrow Issuer,
Holdings or Multimedia Games or any of their respective family members.

 

(oo)                          No Unlawful Contributions or Other Payments.  
None of the Company, Escrow Issuer, Holdings, Multimedia Games nor any of their
respective subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the FCPA, including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, Escrow
Issuer, Holdings, Multimedia Games, their respective subsidiaries and, to the
knowledge of the Company, Escrow Issuer and the Guarantors, their respective
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

(pp)                          No Conflict with Money Laundering Laws.  The
operations of the Company, Escrow Issuer, Holdings, Multimedia Games and their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting

 

20

--------------------------------------------------------------------------------


 

Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
Escrow Issuer, Multimedia Games or any of the Guarantors, threatened.

 

(qq)                          No Conflict with Sanctions Laws.  None of the
Company, Escrow Issuer, Holdings, Multimedia Games nor any of their respective
subsidiaries nor, to the knowledge of the Company or Multimedia Games, any
director, officer, agent, employee or affiliate of the Company, Escrow Issuer,
Holdings, Multimedia Games or any of their respective subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of Commerce, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions. The
Company, Escrow Issuer will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person, (i) to fund any activities of
or business with any person that, at the time of such funding, is the subject of
Sanctions, or is in Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan or in
any other country or territory, that, at the time of such funding, is the
subject of Sanctions, or (ii) in any other manner that will result in a
violation by any person (including any person participating in the offering,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

 

(rr)                                New Credit Facilities.  Prior to or
substantially simultaneous with the consummation of the Acquisition, the New
Credit Facilities (as defined in the Offering Memorandum) will have been duly
and validly authorized by the Company and the Guarantors and, when duly executed
and delivered by the Company and the Guarantors, will be the valid and legally
binding obligation of the Company and the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

 

(ss)                              Regulation S.  The Company, Escrow Issuer,
Multimedia Games, the Guarantors and their respective Affiliates and all persons
acting on their behalf (other than the Initial Purchasers, as to whom the
Company, Escrow Issuer and the Guarantors make no representation) have complied
with and will comply with the offering restrictions requirements of Regulation S
in connection with the offering of the Securities outside the United States and,
in connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902.  Each of the Company and Multimedia Games is a “reporting
issuer,” as defined in Rule 902 under the Securities Act.

 

21

--------------------------------------------------------------------------------


 

(tt)                                Gaming Approvals and Licensing Matters. 
Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change, none of the Company, Escrow Issuer,
Holdings, Multimedia Games or, to the knowledge of Holdings, any of their
respective officers, directors or Affiliates, any existing beneficial owner of
five percent (5%) or more of the voting stock of Holdings, in each case who or
which will be required to be licensed or found suitable under applicable gaming
laws in connection with the consummation of the transactions contemplated by the
Merger Agreement, including the Acquisition, has ever been denied a gaming
license, approval, or related finding of suitability by any gaming authority, or
had any gaming license or approval revoked or suspended.  As of the date hereof,
to the knowledge of the Company, Escrow Issuer and the Guarantors, there are no
facts or circumstances with respect to the Company, Escrow Issuer, Holdings,
Multimedia Games or any of their respective Affiliates insofar as such
Affiliate-owned interest would be attributable to the Company, Escrow Issuer,
Holdings or Multimedia Games under any applicable gaming law, that would prevent
or materially delay receipt of any gaming approvals required to be given or
obtained in connection with the transactions described in the Merger Agreement.

 

Any certificate signed by an officer of the Company, Escrow Issuer, Multimedia
Games or any other Guarantor and delivered to the Initial Purchasers or to
counsel for the Initial Purchasers shall be deemed to be a representation and
warranty by the Company, Escrow Issuer, Multimedia Games or such Guarantor to
each Initial Purchaser as to the matters set forth therein.

 

SECTION 2.                            Purchase, Sale and Delivery of the
Securities.

 

(a)                                 The Securities.  The Escrow Issuer agrees to
issue and sell to the Initial Purchasers all of the Securities, and, subject to
the conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Escrow Issuer the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
(i) 100.0% of the principal amount thereof in respect of the Secured Notes (the
“Secured Notes Purchase Price”), and (ii) 98.921% of the principal amount
thereof in respect of the Unsecured Notes (the “Unsecured Notes Purchase
Price”), payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth; provided, that the Initial Purchasers will be entitled to a
discount or commission in the amount of (a) 2.5% of the principal amount of the
Unsecured Securities (the “Escrowed Purchasers’ Unsecured Notes Commission”) and
(b) 2.25% of the principal amount of the Secured Securities (the “Escrowed
Purchasers’ Secured Notes Commission” and, together with the Escrowed
Purchasers’ Unsecured Notes Commission, the “Escrowed Purchasers’ Commission”),
which discounts or commissions shall be payable as a discount to the Secured
Notes Purchase Price and the Unsecured Notes Purchase Price, as applicable, in
the event the Acquisition is consummated on the Acquisition Date; provided,
further, that the Initial Purchasers will be entitled to an amount equal to 25%
of the applicable Escrowed Purchasers’ Commission in the event the Escrow Funds
are released from the Escrow Account for a reason other than in connection with
the consummation of the Acquisition, which amount shall be payable by the
Company in immediately available funds upon such release pursuant to the terms
of the commission payment agreed to by the Company and the Initial Purchasers.

 

22

--------------------------------------------------------------------------------


 

(b)                                 The Closing Date.  Delivery of certificates
for the Securities in definitive form to be purchased by the Initial Purchasers
and payment therefor shall be made at the offices of Cahill Gordon & Reindel LLP
(or such other place as may be agreed to by the Company and the Representative)
at 9:00 a.m. New York City time, on December 19, 2014, or such other time and
date as the Representative shall designate by notice to the Company (the time
and date of such closing are called the “Closing Date”).  The Escrow Issuer
hereby acknowledges that circumstances under which the Representative may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Escrow Issuer or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 18
hereof.

 

(c)                                  Delivery of the Securities; Payment into
Escrow.  Delivery to the Initial Purchasers of and payment for the Securities on
the Closing Date shall be made by payment of the Purchase Price to the Escrow
Account in Federal or other funds immediately available in New York City against
delivery of the Securities for the respective accounts of the several Initial
Purchasers, in each case, in accordance with the terms of the Escrow Agreement. 
The certificates for the Notes shall be in such denominations and registered in
the name of Cede & Co., as nominee of the Depositary, pursuant to the DTC
Agreement, and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the Representative
may designate.  Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligation of the
Initial Purchasers.  The Escrow Funds shall be released on the Escrow Release
Date in accordance with the terms of the Escrow Agreement.

 

(d)                                 Initial Purchasers as Qualified
Institutional Buyers.  Each Initial Purchaser severally and not jointly
represents and warrants to, and agrees with, the Company that:

 

(i)                                     it will offer and sell Securities only
to (a) persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A (“Qualified Institutional Buyers”) in
transactions meeting the requirements of Rule 144A or (b) upon the terms and
conditions set forth in Annex I to this Agreement;

 

(ii)                                  it is an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act; and

 

(iii)                               it will not offer or sell Securities by any
form of general solicitation or general advertising, including but not limited
to the methods described in Rule 502(c) under the Securities Act.

 

SECTION 3.                            Additional Covenants.  Each of the
Company, Escrow Issuer, the GCA Guarantors and, upon execution and delivery of
the Purchase Agreement Joinder, the Multimedia Guarantors further covenants and
agrees with each Initial Purchaser as follows:

 

(a)                                 Initial Purchasers’ Review of Proposed
Amendments and Supplements and Issuer Additional Written Communications.  The
Escrow Issuer will not amend or supplement the Final Offering Memorandum prior
to the Closing Date.  Before making, preparing, using, authorizing, approving or
distributing any Issuer Additional

 

23

--------------------------------------------------------------------------------


 

Written Communication, the Escrow Issuer will furnish to the Representative a
copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably objects.

 

(b)                                 Amendments and Supplements to the Offering
Memorandum and Other Securities Act Matters.  If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Issuer and the
GCA Guarantors agree to promptly prepare (subject to Section 3(a) hereof) and
furnish at their own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

The Issuer hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

 

(c)                                  Copies of the Offering Memorandum.  At any
time prior to the completion of the distribution by the Initial Purchasers of
the Securities, the Issuer agrees to furnish the Initial Purchasers, without
charge, as many copies of the Final Offering Memorandum, Updated Final Offering
Memorandum and any amendments and supplements thereto as they shall reasonably
request.

 

(d)                                 Blue Sky Compliance.  Each of the Company,
Escrow Issuer and, upon the execution and delivery of the Purchase Agreement
Joinder, the GCA Guarantors and the Multimedia Guarantors shall cooperate with
the Representative and counsel for the Initial Purchasers to qualify or register
(or to obtain exemptions from qualifying or registering) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or any other jurisdictions designated
by the Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities.  None of the Issuer or any of the Guarantors
shall be required to qualify as a foreign corporation, limited liability company
or limited partnership, as applicable, or to take any action that would subject
it to general service of process in any such jurisdiction where it is not
presently qualified or where it would be subject to taxation as a foreign
corporation.  The Issuer will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding

 

24

--------------------------------------------------------------------------------


 

for any such purpose, and in the event of the issuance of any order suspending
such qualification, registration or exemption, each of the Issuer and the
Guarantors shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

(e)                                  Use of Proceeds.  Upon the release of the
Escrow Funds on the Escrow Release Date in accordance with the terms of the
Escrow Agreement, the Issuer shall apply the net proceeds from the sale of the
Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Final Offering Memorandum.

 

(f)                                   The Depositary.  The Issuer will cooperate
with the Initial Purchasers and use its best efforts to permit the Securities to
be eligible for clearance and settlement through the facilities of the
Depositary.

 

(g)                                  Additional Issuer Information.  Prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, the Company shall file, on a timely basis, with the
Commission and the New York Stock Exchange (“NYSE”) all reports and documents
required to be filed under Section 13 or 15 of the Exchange Act.  Additionally,
at any time when the Issuer is not subject to Section 13 or 15 of the Exchange
Act, for the benefit of holders and beneficial owners from time to time of the
Securities, the Issuer shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d).

 

(h)                                 Agreement Not To Offer or Sell Additional
Securities.  During the period of 180 days following the date hereof, the
Company will not, without the prior written consent of Merrill Lynch (which
consent may be withheld at the sole discretion of Merrill Lynch), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement).

 

(i)                                     Collateral Matters.  On or prior to the
Acquisition Date,

 

(i)                                     the Representative shall have received
the results of recent Uniform Commercial Code, tax and judgment lien searches in
each of the jurisdictions and offices specified in the Perfection Certificate,
searches of the United States Patent Office and the United States Copyright
Office and such other searches as the Representative may reasonably request, and
such searches shall reveal no liens on any of the assets of the Company and the
Guarantors, except for Permitted Liens or liens to be discharged on or prior to
the Acquisition Date;

 

(ii)                                  the Initial Purchasers shall have received
conformed counterparts of the Security Agreement and the applicable Intellectual
Property Security Agreement that shall have been executed and delivered by duly
authorized officers

 

25

--------------------------------------------------------------------------------


 

of each party thereto, in form and substance reasonably satisfactory to the
Representative;

 

(iii)                               the Initial Purchasers shall have received
conformed counterparts of the Intercreditor Agreement that shall have been
executed and delivered by duly authorized officers of each party thereto, in
form and substance reasonably satisfactory to the Representative;

 

(iv)                              except as otherwise contemplated by the
Security Agreement, each document, including each Uniform Commercial Code
financing statement, the certificates and instruments representing the Pledged
Securities (as defined in the Security Agreement) accompanied by instruments of
transfer or stock powers undated and endorsed in blank, and each Intellectual
Property Security Agreement required by the Secured Notes Indenture or the
Collateral Documents to be delivered or filed in order to create or perfect in
favor of the Collateral Agent, for its benefit and the benefit of Secured Notes
Trustee and the holders of the Secured Notes, a first priority perfected Lien on
the Collateral described therein, together with insurance certificates and
related endorsements naming the Collateral Agent as additional insured on
liability policies and lenders loss payee on property policies maintained by the
Company and the Guarantors, shall have been delivered to the Collateral Agent
(or, in the case of stock certificates and instruments, its agent pursuant to
the terms of the Intercreditor Agreement) and if applicable, be in proper form
for filing; provided, the requirements set forth in this clause (iv) (except to
the extent that a lien on such Collateral may under applicable law be perfected
on the Acquisition Date by the filing of financing statements under the Uniform
Commercial Code or subject to any approvals by applicable Gaming Authorities
required under applicable Gaming Laws, by the delivery to the Collateral Agent
(or its agent pursuant to the terms of the Intercreditor Agreement) of stock
certificates, if any, of the Company and the material wholly owned subsidiaries
of the Company constituting Collateral) shall not constitute conditions
precedent under this Section 3(i) or otherwise under this Agreement after the
Company’s use of commercially reasonable efforts to satisfy such requirements
without undue burden or expense; provided that the Company hereby agrees to
deliver, or cause to be delivered, such documents and instruments, or take or
cause to be taken such other actions, in each case, as may be required to create
or perfect such security interests within ninety (90) days after the Acquisition
Date (subject to extensions approved by the administrative agent under the New
Credit Facilities in its reasonable discretion); and

 

(v)                                 The Company and the Guarantors shall have
executed and delivered a Perfection Certificate dated as of the Acquisition Date
in form and substance reasonably satisfactory to the Initial Purchasers.

 

(j)                                    No Integration.  The Issuer agrees that
it will not and will cause its Affiliates not to make any offer or sale of
securities of the Issuer of any class if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Issuer

 

26

--------------------------------------------------------------------------------


 

to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof or by
Rule 144A or by Regulation S thereunder or otherwise.

 

(k)                                 No General Solicitation or Directed Selling
Efforts.  The Issuer agrees that it will not and will not permit any of its
Affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) to (i) solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts with respect to
the Securities within the meaning of Regulation S, and the Issuer will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.

 

(l)                                     No Restricted Resales.  During the
period of one year after the date hereof, the Issuer will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act),
to resell any of the Notes that have been reacquired by any of them.

 

(m)                             Legended Securities.  Each certificate for a
Note will bear the legend contained in “Notice to Investors” in the Final
Offering Memorandum for the time period and upon the other terms stated in the
Final Offering Memorandum.

 

(n)                                 Escrow Release Date.  On the Escrow Release
Date, the Company shall cause to be delivered to the Initial Purchasers, (i) the
Escrowed Purchasers’ Commission, (ii) a written certificate executed by the
Chief Executive Officer or President of the Company and the Chief Financial
Officer or Chief Accounting Officer of the Company or other officers or
authorized persons reasonably satisfactory to the Representative, dated as of
the Escrow Release Date, certifying that the conditions to release the funds
from the Escrow Account have been or, substantially concurrently with the
release of the funds, will be satisfied and (iii) such other information and
documents as may be contemplated by the terms of the Escrow Agreement.  In
addition, on the Escrow Release Date, (1) the Acquisition shall have been
consummated in a manner consistent in all material respects with the description
thereof in the Final Offering Memorandum and (2) the New Credit Facilities shall
have been entered into and the Company shall have made borrowings thereunder as
described in the Final Offering Memorandum.

 

(o)                              Acquisition Date.  On the Acquisition Date,
immediately after the consummation of the Acquisition, the Company and the
Guarantors shall cause to be delivered to the Initial Purchasers (i) executed
copies of the Purchase Agreement Joinder, the Registration Rights Agreement
Joinder and the Supplemental Indentures, in each case executed and delivered by
the Guarantors party thereto, and (ii) the favorable opinions of (x) DLA Piper
LLP (US), counsel for the Company and the Guarantors, in a form and substance
reasonably satisfactory to the Initial Purchasers and (y) local counsel opinions
for

 

27

--------------------------------------------------------------------------------


 

the Guarantors, as applicable, in form and substance reasonably satisfactory to
the Initial Purchasers.

 

The Representative, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company, Escrow Issuer
or any Guarantor of any one or more of the foregoing covenants or extend the
time for their performance.

 

SECTION 4.                                      Payment of Expenses.  Each of
the Company, Escrow Issuer and, upon execution and delivery of the Purchase
Agreement Joinder, the GCA Guarantors the Multimedia Guarantors agrees to pay
all costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s, Escrow Issuer’s and the Guarantors’ counsel,
independent public or certified public accountants and other advisors, (iv) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution (including any form of electronic
distribution) of the Final Offering Memorandum and each Updated Final Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company, Escrow Issuer, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the Final
Offering Memorandum and each Updated Final Offering Memorandum), (vi) the fees
and expenses of the Trustees, including the fees and disbursements of counsel
for the Trustees in connection with the Indentures, the Securities, the
Registration Rights Agreement, the Registration Rights Agreement Joinder and the
Exchange Securities, (vii) any fees payable in connection with the rating of the
Securities with the ratings agencies, (viii) any filing fees incident to, and
any reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by FINRA, if any, of the terms of the sale of the
Securities and the Exchange Securities, (ix) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company, Escrow Issuer and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company, Escrow Issuer and the
Guarantors of their respective other obligations under this Agreement, (x) all
expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation (it being
understood and agreed that the Initial Purchasers shall pay any such expenses
incurred pursuant to Section 13(b) hereof), (xi) the fees and expenses of the
Escrow Agent, including the fees and disbursements of counsel for the Escrow
Agent in connection with the Escrow Agreement and fees and expenses relating to
perfecting the Escrow Agent’s security interest in the Escrow Account and the
Escrow Funds and (xii) the fees and expenses of the Collateral Agent, including
the fees and disbursements of counsel for the Collateral Agent in connection
with the Collateral Documents and the Intercreditor Agreement and fees and
expenses relating to creating, documenting and perfecting the Collateral Agent’s
security interests in the Collateral as contemplated by the Collateral
Documents.  If the Acquisition Date does not occur,

 

28

--------------------------------------------------------------------------------


 

the Issuer agrees to reimburse (or shall cause its affiliates to reimburse) the
Initial Purchasers for the reasonable and documented fees and disbursements of
their counsel.  Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.

 

SECTION 5.                            Conditions of the Obligations of the
Initial Purchasers.  The obligations of the several Initial Purchasers to
purchase and pay for the Notes as provided herein on the Closing Date shall be
subject to the accuracy of the representations and warranties on the part of the
Company, Escrow Issuer and the GCA Guarantors set forth in Section 1 hereof as
of the date hereof and as of the Closing Date as though then made and to the
timely performance by the Company, Escrow Issuer and the Guarantors of their
covenants and other obligations hereunder, and to each of the following
additional conditions:

 

(a)                                 Accountants’ Comfort Letter.  On the date
hereof, the Initial Purchasers shall have received from Deloitte & Touche LLP,
the independent registered public accounting firm for the Company, a “comfort
letter” dated the date hereof addressed to the Initial Purchasers, in form and
substance satisfactory to the Representative, covering the financial information
in the Final Offering Memorandum and other customary matters.  In addition, on
the Closing Date, the Initial Purchasers shall have received from such
accountants a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 3 business days prior to the
Closing Date.  On the date hereof, the Initial Purchasers shall also have
received from BDO USA LLP, the independent registered public accounting firm for
Multimedia Games, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representative,
covering the financial information of Multimedia Games in the Final Offering
Memorandum and other customary matters.  In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representative, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 business days prior to the Closing Date.

 

(b)                                 No Material Adverse Change or Ratings Agency
Change.  For the period from and after the date of this Agreement and prior to
the Closing Date:

 

(i)                                     in the judgment of the Representative
there shall not have occurred any Material Adverse Change; and

 

(ii)                                  there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded the Company or any of
its subsidiaries or any of their securities

 

29

--------------------------------------------------------------------------------


 

or indebtedness by any “nationally recognized statistical rating organization”
registered under Section15E of the Exchange Act.

 

(c)                                  Opinion of Counsel for the Escrow Issuer. 
On the Closing Date the Initial Purchasers shall have received the favorable
opinion and negative assurance letter of DLA Piper LLP (US), counsel for the
Escrow Issuer, dated as of such Closing Date, the form of which is attached as
Exhibit A.

 

(d)                                 Opinion of Counsel for the Initial
Purchasers.  On the Closing Date the Initial Purchasers shall have received the
favorable opinion and negative assurance letter of Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

 

(e)                                  Officer’s Certificate.  On the Closing Date
the Initial Purchasers shall have received a written certificate executed by the
Chief Executive Officer, President, Chief Financial Officer or Chief Accounting
Officer of the Escrow Issuer, dated as of the Closing Date, to the effect set
forth in Section 5(b) hereof, and further to the effect that:

 

(i)                                     for the period from and after the date
of this Agreement and prior to the Closing Date there has not occurred any
Material Adverse Change;

 

(ii)                                  the representations, warranties and
covenants regarding the Company, Escrow Issuer and the GCA Guarantors set forth
in Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and

 

(iii)                               each of the Company, Escrow Issuer and the
GCA Guarantors has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

 

(f)                                   Indentures; Registration Rights
Agreement.  The Escrow Issuer shall have executed and delivered the Indentures,
in form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.  The Escrow
Issuer shall have executed and delivered the Registration Rights Agreement, in
form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.

 

(g)                                  Notes.  The Escrow Issuer shall have
executed and delivered the Notes, in form and substance reasonably satisfactory
to the Initial Purchasers, and the Initial Purchasers shall have received copies
thereof.

 

(h)                                 DTC Agreement.  The Escrow Issuer shall have
taken all acts reasonably required to be taken by them in order to have the
Notes eligible for clearance and settlement through the Depository.

 

30

--------------------------------------------------------------------------------


 

(i)                                     Escrow Agreement.  (i) the Escrow
Issuer, the Trustees and the Escrow Agent shall have executed the Escrow
Agreement and the Initial Purchasers shall have received an executed copy
thereof; (ii) the Escrow Agent shall have established the Escrow Account and
shall have provided to the Initial Purchasers evidence thereof reasonably
satisfactory to the Initial Purchasers; and (iii) all other actions to be taken
under the Escrow Agreement by the Escrow Issuer as of the Closing Date in order
to effect the escrow arrangements contemplated by the Final Offering Memorandum
(including, without limitation, the granting of a first priority security
interest in favor of the Trustees for the benefit of the Trustees and the
holders of the Notes, in the right, title and interest of the Escrow Issuer in
the Escrow Account and all Escrow Funds and delivery of a Uniform Commercial
Code financing statement in appropriate form for filing with respect to the
Escrow Issuer) shall have been taken.

 

(j)                                    Collateral Documents and Intercreditor
Agreement.  The Company and the Guarantors shall have executed and delivered
perfection certificates dated as of the Closing Date (the “Perfection
Certificates”) in form and substance reasonably satisfactory to the Initial
Purchasers.  The Company and the Guarantors shall also have executed and
delivered insurance certificates and related endorsements naming the Collateral
Agent as additional insured on liability policies and lenders loss payee on
property policies maintained by the Company and the Guarantors.  Except as
otherwise provided for in the Security Agreement, the Secured Notes Indenture or
the other Collateral Documents entered into pursuant to the Transactions, the
Representatives and the Collateral Agent (or, in the case of stock certificates
or instruments constituting Collateral, its agent pursuant to the Intercreditor
Agreement) shall have received on or prior to the Acquisition Date each of the
Collateral Documents, in form and substance reasonably satisfactory to the
Initial Purchasers, and all other certificates, agreements or instruments
required by the Collateral Documents or the Secured Notes Indenture or otherwise
necessary to perfect the Collateral Agent’s security interest in all of the
Collateral, including but not limited to, stock certificates accompanied by
instruments of transfer and stock powers undated and endorsed in blank, Uniform
Commercial Code financing statements in appropriate form for filing in the
offices specified in the Perfection Certificates and filings with the United
States Patent and Trademark Office and United States Copyright Office in
appropriate form for filing; each such document executed by the Company and each
other party thereto, and each such document shall be in full force and effect
and evidence that all of the liens on the Collateral other than Permitted Liens
have been released.  The Representative shall also have received (i) copies of
Uniform Commercial Code, tax and judgment lien searches or equivalent reports or
searches, and a copy of searches at the United States Patent and Trademark
Office and the United States Copyright Office, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
the Company or any Guarantor as debtor and that are required by the Perfection
Certificates or that the Representative deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens) and (ii) acceptable evidence
of payment or arrangements for payment by the Company and the Guarantors of all
applicable recording taxes, fees, charges, costs and expenses required for the
recording of the Collateral Documents; provided, the requirements set forth in
this Section 5(j) (except to the extent that a lien on such Collateral may under
applicable law be perfected on the Acquisition Date by the filing

 

31

--------------------------------------------------------------------------------


 

of financing statements under the Uniform Commercial Code or subject to any
approvals by applicable Gaming Authorities required under applicable Gaming
Laws, by the delivery to the Collateral Agent (or its agent pursuant to the
terms of the Intercreditor Agreement) of stock certificates, if any, of the
Company and the material wholly owned subsidiaries of the Company constituting
Collateral) shall not constitute conditions precedent under this Section 5(j) or
otherwise under this Agreement after the Company’s use of commercially
reasonable efforts to satisfy such requirements without undue burden or expense;
provided that the Company hereby agrees to deliver, or cause to be delivered,
such documents and instruments, or take or cause to be taken such other actions,
in each case, as may be required to create or perfect such security interests
within ninety (90) days after the Acquisition Date (subject to extensions
approved by the administrative agent under the New Credit Facilities in its
reasonable discretion).

 

(k)                                 Additional Documents.  On or before the
Closing Date, the Initial Purchasers and counsel for the Initial Purchasers
shall have received such information, documents and opinions as they may
reasonably require for the purposes of enabling them to pass upon the issuance
and sale of the Securities as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 

SECTION 6.                                      Reimbursement of Initial
Purchasers’ Expenses.  If this Agreement is terminated by the Representative
pursuant to Section 5 or 10 hereof, including if the sale to the Initial
Purchasers of the Notes on the Closing Date is not consummated because of any
refusal, inability or failure on the part of the Escrow Issuer to perform any
agreement herein or to comply with any provision hereof, the Issuer and, upon
execution and delivery of the Purchase Agreement Joinder, the GCA Guarantors and
the Multimedia Guarantors agree to reimburse the Initial Purchasers, severally,
upon demand for all out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

 

SECTION 7.                                      Offer, Sale and Resale
Procedures.  Each of the Initial Purchasers, on the one hand, and the Issuer
and, upon the execution and delivery of the Purchase Agreement Joinder, the GCA
Guarantors and the Multimedia Guarantors, on the other hand, hereby agree to
observe the following procedures in connection with the offer and sale of the
Securities:

 

(a)                                 Offers and sales of the Securities will be
made only by the Initial Purchasers or Affiliates thereof qualified to do so in
the jurisdictions in which such offers or sales are made.  Each such offer or
sale shall only be made to persons whom the offeror or seller reasonably
believes to be Qualified Institutional Buyers or non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales

 

32

--------------------------------------------------------------------------------


 

of the Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

 

(b)                                 No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

 

(c)                                  Upon original issuance by the Escrow
Issuer, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefor or in substitution thereof, other than the Exchange
Notes) shall bear the following legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE.  NO

 

33

--------------------------------------------------------------------------------


 

REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

SECTION 8.                            Indemnification.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Issuer and, upon execution and delivery of the Purchase Agreement
Joinder, the GCA Guarantors and the Multimedia Guarantors, jointly and
severally, agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors, officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Initial Purchaser, affiliate, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based:  (i) upon any untrue statement or alleged
untrue statement of a material fact contained in the Final Offering Memorandum,
any Issuer Additional Written Communication or any Updated Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties regarding the Company, Escrow Issuer and the
Guarantors contained herein; or (iii) in whole or in part upon any failure of
the Issuer to perform its obligations hereunder or under law; or (iv) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) above, provided that the Issuer shall not be liable under this clause
(iv) to the extent that a court of competent jurisdiction shall have determined
by a final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by such Initial Purchaser through its gross negligence or willful misconduct;
and to reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Issuer by such Initial Purchaser

 

34

--------------------------------------------------------------------------------


 

through the Representative expressly for use in the Final Offering Memorandum,
any Issuer Additional Written Communication or any Updated Final Offering
Memorandum (or any amendment or supplement thereto).  The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Issuer and any Guarantor may otherwise have.

 

(b)                                 Indemnification of the Company, Escrow
Issuer and the Guarantors.  Each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, and, upon execution and
delivery of the Purchase Agreement Joinder, the GCA Guarantors and the
Multimedia Guarantors, each of their respective affiliates, directors, officers
and employees, and each person, if any, who controls the Issuer or any Guarantor
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Issuer, any
Guarantor or any such affiliate, director, officer, employee or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Initial Purchaser), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Final Offering Memorandum, any
Issuer Additional Written Communication or any Updated Final Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the Final
Offering Memorandum, any Issuer Additional Written Communication or any Updated
Final Offering Memorandum (or any amendment or supplement thereto), in reliance
upon and in conformity with written information furnished to the Issuer by such
Initial Purchaser through the Representative expressly for use therein; and to
reimburse the Company, Escrow Issuer, any Guarantor and each such affiliate,
director, officer, employee or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Issuer, any Guarantor or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.  Each of the Issuer, and upon execution and
delivery of the Purchase Agreement Joinder, the GCA Guarantors and the
Multimedia Guarantors hereby acknowledges that the only information that the
Initial Purchasers through the Representative have furnished to the Issuer
expressly for use in the Final Offering Memorandum, any Issuer Additional
Written Communication or any Updated Final Offering Memorandum (or any amendment
or supplement thereto) are the statements set forth in the third and fourth
sentences of the sixth paragraph and the seventh paragraph under the caption
“Plan of Distribution” in the Final Offering Memorandum.  The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

 

(c)                                  Notifications and Other Indemnification
Procedures.  Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
provided that the failure to so notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under this
Section 8 except to the extent that it has

 

35

--------------------------------------------------------------------------------


 

been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

 

(d)                                 Settlements.  The indemnifying party under
this Section 8 shall not be liable for any settlement of any proceeding subject
to this Section 8 effected without its written consent, which will not be
unreasonably withheld or delayed, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment.  Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes

 

36

--------------------------------------------------------------------------------


 

an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

 

SECTION 9.                            Contribution.  If the indemnification
provided for in Section 8 hereof is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Issuer and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Issuer and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Issuer and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Issuer, and the total discount received by the Initial
Purchasers bear to the aggregate initial offering price of the Securities.  The
relative fault of the Issuer and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact or any
such inaccurate or alleged inaccurate representation or warranty relates to
information supplied by the Issuer and the Guarantors, on the one hand, or the
Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

The Initial Purchasers, on the one hand, and the Issuer and, upon execution and
delivery of the Purchase Agreement Joinder, the GCA Guarantors and the
Multimedia Guarantors, on the other hand, agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

 

37

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Issuer or any Guarantor, and each person, if any, who controls
the Issuer or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Issuer and the
Guarantors.

 

SECTION 10.                               Termination of this Agreement.  Prior
to the Closing Date, this Agreement may be terminated by the Representative by
notice given to the Company and the Escrow Issuer if at any time:  (i) trading
or quotation in any of GCA’s or Multimedia Games’ securities shall have been
suspended or materially limited by the Commission or by the NYSE or by the
Nasdaq Stock Market, as applicable, other than any cessation of the trading of
Multimedia Games’ securities related solely to the consummation of the
Acquisition, or trading in securities generally on either the Nasdaq Stock
Market or the NYSE shall have been suspended or materially limited, or minimum
or maximum prices shall have been generally established on any of such quotation
system or stock exchange by the Commission or FINRA; (ii) a general moratorium
on commercial banking activities shall have been declared by any of federal or
New York authorities; (iii) there shall have occurred any outbreak or escalation
of national or international hostilities or any crisis or calamity, or any
change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’ or international political, financial or economic conditions, as
in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Final Offering
Memorandum; (iv) in the judgment of the Representative there shall have occurred
any Material Adverse Change; or (v) the Company shall have sustained a loss by
strike, fire, flood, earthquake, accident or other calamity, regardless of
whether or not such loss shall have been insured, of such character as in the
judgment of the Representative is so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Final Offering
Memorandum.  Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Issuer or any Guarantor to any Initial
Purchaser, except that the Issuer and, following the Escrow Release Date, the
Guarantors shall be obligated to reimburse the expenses of the Initial
Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to
the Issuer, or (iii) any party hereto to any other party except that the
provisions of Sections 8 and 9 hereof shall at all times be effective and shall
survive such termination.

 

SECTION 11.                     Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Issuer, the Guarantors, their respective officers
and the several Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made

 

38

--------------------------------------------------------------------------------


 

by or on behalf of any Initial Purchaser, the Issuer, any Guarantor or any of
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

SECTION 12.                     Notices.  All communications hereunder shall be
in writing and shall be mailed, hand delivered, couriered or facsimiled and
confirmed to the parties hereto as follows:

 

If to the Initial Purchasers:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park
New York, New York  10036
Facsimile:  (212) 901-7897
Attention:  Legal Department

 

with a copy (which shall not constitute notice) to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Facsimile:  (212) 378-2500
Attention:  William J. Miller

 

If to the Issuer or the Guarantors:

 

c/o Global Cash Access, Inc.
7250 S. Tenaya Way, Suite 100
Las Vegas, Nevada 89113
Facsimile: (702) 262-5039
Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85253
Facsimile:  (480) 606-5526
Attention:  David P. Lewis

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 13.                     Agreement to Cooperate.  The Issuer and, after
the execution of the Purchase Agreement Joinder, each Guarantor hereby jointly
and severally covenant and agree with each of the Initial Purchasers as follows:

 

39

--------------------------------------------------------------------------------


 

(a)         After the Closing Date, but prior to the expiration of the
Cooperation Period, the Company and the Guarantors shall, upon the request of
the Representative (such notice, a “Securities Notice”):

 

(i) use their reasonable best efforts to, within three (3) business days from
the date of any request made prior to February 13, 2015 and within five
(5) business days from any request made thereafter (the “Sale Date”), provide to
the Initial Purchasers an updated version of the Final Offering Memorandum
(including for the avoidance of doubt the final Canadian wrapper) (as so
amended, supplemented or updated from time to time in accordance with the terms
hereof, an “Updated Final Offering Memorandum”) in a form consistent with the
Final Offering Memorandum such that (x) the Updated Final Offering Memorandum
does not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (y) the Updated
Final Offering Memorandum (as so amended, supplemented or updated from time to
time in accordance with the terms hereof) is in a form customary for a Rule 144A
offering (including all financial statements, pro forma financial statements,
business and other financial data of the type required in a registered offering
by Regulation S-X and Regulation S-K under the Securities Act (other than
Rule 3-10 and Rule 3-16 of Regulation S-X and subject to exceptions customary
for private placements pursuant to Rule 144A promulgated under the Securities
Act) or that would be necessary for the Initial Purchasers to receive customary
(for high yield debt securities) “comfort” (including “negative assurance”
comfort) from independent accountants in connection with the offering of the
Notes, and in the case of the annual financial statements, the auditors’ reports
thereon and if requested by the Representative, to the extent reasonably
practicable, any “flash” or “capsule” financial information (on an annual or
quarterly basis) with respect to Multimedia Games and its subsidiaries on a
stand-alone basis; provided, that in no event will the Company and the
Guarantors be required to provide updated annual audited or quarterly unaudited
financial statements earlier than 5 business days after the time the Company and
the Guarantors are required to provide such information as described in the
Final Offering Memorandum under the headings “Description of Secured Notes —
Reports” and “Description of Unsecured Notes — Reports” (without giving effect
to the grace period in the last paragraph of such section or the grace period in
clause (4) under “Description of Secured Notes — Events of Default and Remedies”
and “Description of Unsecured Notes — Events of Default and Remedies” in the
Final Memorandum);

 

(ii) in connection with an offer and resale of the Notes following such request,
use commercially reasonable efforts to provide the Initial Purchasers on the
Sale Date or the related settlement date mutually determined by the Company and
the Representatives (the “Settlement Date”), as applicable, the following:

 

(A) opinions and negative assurance letters, as the case may be, consistent

 

40

--------------------------------------------------------------------------------


 

in all relevant respects with those provided pursuant to Section 5(c) of this
Agreement and dated such Settlement Date;

 

(B) a “comfort” letter dated such Sale Date and a “bring-down” comfort letter
dated such Settlement Date, with respect to the Company and its subsidiaries and
the Updated Final Offering Memorandum from Deloitte & Touche LLP and BDO USA LLP
and addressed to the Initial Purchasers, such comfort letter to be in the form
consistent with that provided under this Agreement (as appropriately updated)
and such bring-down comfort letter to be in customary form and substantially
consistent with that provided for Rule 144A debt offerings;

 

(C) an officer’s certificate dated as of such Settlement Date and consistent
with the officer’s certificate delivered by the Company pursuant to
Section 5(e) (provided, that references therein to Closing Date shall be to such
Settlement Date); and

 

(iii) in connection with such request, use commercially reasonable efforts to
assist the Initial Purchasers in their marketing efforts for the resale of Notes
during the Cooperation Period (as defined below) by, or by using commercially
reasonable efforts to cause its material Subsidiaries to, (A) providing to the
Initial Purchasers and their counsel all information they reasonably request to
update due diligence (including by way of any conference calls) to each Sale
Date and each Settlement Date and (B) reasonably cooperating with the Initial
Purchasers in connection with the marketing of the Securities by (1) meeting
with rating agencies, and (2) preparing of road show materials and having senior
management (including the CEO and CFO to the extent the inclusion of both would
not materially interfere with any day to day operations of the business) of the
Company or GCA to participate in one or more meetings with prospective
investors, or participating in conference calls at mutually agreeable times with
prospective investors to whom the Initial Purchasers propose to resell the
unsold allotment of Securities then held by them; provided, that such assistance
does not unreasonably interfere with the ongoing operations of the Issuer and
the Guarantors or otherwise impair, in any material respect, the ability of any
officer or executive of the Issuer or any Guarantor to carry out their duties to
the Issuer and the Guarantors;

 

(iv)  to the extent not previously done on or before the Closing Date, (A) use
commercially reasonable efforts to (I) register or qualify the Notes under the
state securities laws or blue sky laws of such U.S. jurisdictions as any Initial
Purchaser reasonably requests no later than the initial Sale Date, and (II) take
any and all other actions as may be reasonably necessary to enable each Initial
Purchaser to consummate the disposition thereof in private transactions in such
jurisdictions; provided, however, that the Company shall not be required for any
such purpose to (1) qualify as a foreign corporation in any jurisdiction wherein
it would not otherwise be required to qualify but for the requirements of this
Section 13, (2) consent to general service of process in any such jurisdiction,
(3) make any changes to its certificate of incorporation, by-laws or other
organizational document,

 

41

--------------------------------------------------------------------------------


 

or any agreement between it and any of its equityholders or (4) to subject
itself to taxation in excess of a nominal amount in respect of doing business in
any jurisdiction, (B) obtain (1) CUSIP numbers for the Notes as necessary, and
(2) eligibility for the Notes to clear and settle through DTC and (C) maintain a
rating of the Notes from Standard & Poor’s and Moody’s;

 

(v) use commercially reasonable efforts to furnish to each Initial Purchaser and
to counsel for the Initial Purchasers, without charge, as many copies of each
Updated Final Offering Memorandum and any amendments and supplements thereto as
they may reasonably request; provided, that the Initial Purchasers shall not be
entitled to use such Updated Final Offering Memorandum delivered pursuant to
this clause (v) at such time as (i) the financial information contained therein
no longer complies with the applicable requirements of Regulation S-X, or
(ii) the Issuer has delivered a blackout notice pursuant to Section 13(c) below;

 

(vi) subject to the provisions of clause (i) above and clause (vii) below, not
make any amendment or supplement to an Updated Final Offering Memorandum or
otherwise distribute or refer to any Issuer Additional Written Communication
that shall be reasonably disapproved by Merrill Lynch after reasonable notice
thereof; and

 

(vii) prior to each Sale Date or Settlement Date, if at any time any event (for
the avoidance of doubt, an “event” shall not be deemed to include financial
statements being deemed to be “stale” due to the passage of time or the
availability of financial statements for a subsequent period) occurs prior to
the completion of the resale of the Notes by the Initial Purchasers (as
determined by the Initial Purchasers) but in any event before the end of the
Cooperation Period, as a result of which the Final Offering Memorandum or any
Updated Final Offering Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it should be necessary to
amend or supplement the Final Offering Memorandum or any Updated Offering Final
Memorandum to comply with applicable law in the opinion of counsel for the
Initial Purchasers or counsel for the Company, then, use commercially reasonable
efforts to (A) prepare an amendment or supplement that will correct such
statement or omission or effect such compliance and (B) supply any supplement or
amendment thereto to the several Initial Purchasers (it being understood that
the Initial Purchasers will cease making use of such Updated Final Offering
Memorandum until such amendment or supplement is available) and counsel for the
Initial Purchasers without charge in such quantities as they may reasonably
request and promptly notify the Initial Purchasers of any event or other
occurrence which would require any such amendment or supplement.

 

(b)         In addition to Section 13(a) above, the Representative may request
in writing that the Issuer and the Guarantors cooperate with the resale of the
Notes by performing the agreements set forth in Section 13(a)(i)-(vii) above on
additional occasions;

 

42

--------------------------------------------------------------------------------


 

provided that the number of “road shows” shall be limited to two occasions
maximum.  Subject to the foregoing, each Securities Notice shall provide for a
marketing period (including any “road shows”) not to exceed three
(3) consecutive business days for any request made prior to February 13, 2015
and five (5) consecutive business days for any request made thereafter.

 

(c)          After February 13, 2015, the Issuer may delay the Sale Date or
delay the initiation of a Securities Notice by providing notice (each such
notice, a “blackout notice”) to the Initial Purchasers and may suspend use of
the Updated Final Offering Memorandum by the Initial Purchasers for a reasonable
period of time not to exceed 20 days and no more than two occasions during the
Cooperation Period (the “Blackout Period”) if (i) such action is required by
applicable law, or (ii) such action is taken by the Issuer in good faith and for
business reasons (not including avoidance of the Issuer’s obligations
hereunder), including material business developments or the acquisition or
divestiture of assets or interference with the ongoing operations of the Issuer
and the Guarantors.  The Issuer shall promptly inform the Initial Purchasers of
the cessation of any Blackout Period.  The second Blackout Period shall not be
permitted to continue on a consecutive basis following the first Blackout Period
and a period of at least 30 days shall have lapsed after the cessation or
expiration of any Blackout Period prior to the delivery of the second blackout
notice.  If any Sale Date, “road show” or marketing in respect of any Updated
Final Offering Memorandum is affected by any Blackout Period, such Sale Date,
“road show” or Updated Final Offering Memorandum shall not count towards any
maximum number of occasions of marketing assistance permitted under this
Section 13 (unless a Settlement Date occurs in respect of such Sale Date, “road
show” or Updated Final Offering Memorandum).

 

(d)                                 The provisions set forth in this Section 13
shall terminate 366 days after the Closing Date (if such day is not a Business
Day, the next succeeding Business Day) (the “Cooperation Period”); provided that
the Cooperation Period shall be extended by the number of days for any Blackout
Period.

 

SECTION 14.                     Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, and to the benefit of the
indemnified parties referred to in Sections 8 and 9 hereof, and in each case
their respective successors, and no other person will have any right or
obligation hereunder.  The term “successors” shall not include any Subsequent
Purchaser or other purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.

 

SECTION 15.                     Authority of the Representative.  Any action by
the Initial Purchasers hereunder may be taken by Merrill Lynch on behalf of the
Initial Purchasers, and any such action taken by Merrill Lynch shall be binding
upon the Initial Purchasers.

 

SECTION 16.                     Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to

 

43

--------------------------------------------------------------------------------


 

be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

SECTION 17.                     Governing Law Provisions.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(a)                                 Consent to Jurisdiction.  Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the City and
County of New York or the courts of the State of New York in each case located
in the City and County of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for suits,
actions, or proceedings instituted in regard to the enforcement of a judgment of
any Specified Court in a Related Proceeding (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.

 

SECTION 18.                     Default of One or More of the Several Initial
Purchasers.  If any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date.  If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Issuer for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination.  In any such case either the Initial Purchasers or the Issuer
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

 

44

--------------------------------------------------------------------------------


 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 18.  Any action taken under this Section 18 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

SECTION 19.                               No Advisory or Fiduciary
Responsibility.  Each of the Issuer and, upon execution and delivery of the
Purchase Agreement Joinder, the GCA Guarantors and the Multimedia Guarantors
acknowledges and agrees that:  (i) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Issuer and the Guarantors, on the one hand,
and the several Initial Purchaser, on the other hand, and the Issuer and the
Guarantors are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Issuer,
and the Guarantors or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Issuer and the
Guarantors with respect to any of the transactions contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Issuer and the Guarantors on other matters)
or any other obligation to the Issuer and the Guarantors except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Issuer and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Issuer and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuer, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Issuer and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Issuer and the Guarantors may have against
the several Initial Purchasers with respect to any breach or alleged breach of
fiduciary duty.

 

SECTION 20.                     General Provisions.  This Agreement constitutes
the entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.  This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.  This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.  The section headings

 

45

--------------------------------------------------------------------------------


 

herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

[Signature Pages Follow]

 

46

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Escrow Issuer the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

 

MOVIE ESCROW, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

 

Name: Ram V. Chary

 

 

 

Title: President, Secretary and Treasurer

 

47

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself
and as the Representative of
the several Initial Purchasers

 

By:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name: Dan Kelly

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Aggregate Principal
Amount of
Secured Notes to
be Purchased

 

Aggregate Principal
Amount of
Unsecured Notes
to be Purchased

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

210,000,000

 

$

210,000,000

 

Deutsche Bank Securities Inc.

 

140,000,000

 

140,000,000

 

 

 

 

 

 

 

Total

 

$

350,000,000

 

$

350,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Guarantors

 

Global Cash Access Holdings, Inc., a Delaware corporation

Central Credit, LLC, a Delaware limited liability company

GCA MTL, LLC, a Delaware limited liability company

NEWave, Inc., a Nevada corporation

Multimedia Games Holding Company, Inc., a Texas corporation

Multimedia Games, Inc., a Delaware corporation

MGAM Technologies, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DLA Piper Opinion

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Subsidiaries of the Company

 

Name

 

Jurisdiction

Global Cash Access (Canada) Inc.

 

Ontario, Canada

Global Cash Access (Panama), Inc.

 

Panama

Game Financial Caribbean, N.V.

 

Netherlands, Antilles

Global Cash Access (Belize), Limited

 

Belize

Central Credit, LLC

 

Delaware

Global Cash Access (BVI) Inc.

 

British Virgin Islands

Arriva Card, Inc.

 

Delaware

Global Cash Access Switzerland A.G.

 

Switzerland

Global Cash Access (HK) Ltd.

 

Hong Kong

GCA (Macau) S.A.

 

Macau SAR

Global Cash Access (Belgium) S.A.

 

Belgium

Global Cash Access (UK) Limited

 

United Kingdom

GCA India Private Limited

 

India

GCA MTL, LLC

 

Delaware

NEWave, Inc.

 

Nevada

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Subsidiaries of Multimedia Games

 

Multimedia Games, Inc., a Delaware corporation

MGAM Technologies, LLC, a Delaware limited liability company

MegaBingo International, LLC, a Delaware limited liability company

Multimedia Games de México S. de R.L. de C.V., a Mexican entity

Multimedia Games de México 1 S. de R.L. de C.V., a Mexican entity

Servicios de Wild Basin S. de R.L. de C.V., a Mexican entity

MGAM Canada, Inc., a Canadian entity

MGAM Peru SRI, a Peruvian entity

PokerTek Canada, Inc., a Quebec corporation

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

December 19, 2014

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

            As Representative of the several Initial Purchasers

One Bryant Park

New York, New York 10036

 

Reference is made to that certain purchase agreement (the “Purchase Agreement”)
dated as of December 19, 2014 between Movie Escrow, Inc., a Delaware corporation
(the “Escrow Issuer”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, on
behalf of itself and as representative of the Initial Purchasers, relating to
the issuance and sale to the Initial Purchasers of (i) $350,000,000.00 aggregate
principal amount of the Escrow Issuer’s 7.75% Senior Secured Notes due 2021 (the
“Secured Notes”) and (ii) $350,000,000.00 aggregate principal amount of the
Escrow Issuer’s 10.00% Senior Unsecured Notes due 2022 (the “Unsecured Notes”
and, together with the Secured Notes, the “Notes”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.

 

The Purchase Agreement contemplates that substantially concurrently with the
consummation of the Acquisition, the GCA Guarantors and the Multimedia
Guarantors will become parties to the Purchase Agreement by executing this
Purchase Agreement Joinder.

 

1.                                      Joinder.  Each of the undersigned hereby
acknowledges that it has received and reviewed a copy of the Purchase Agreement
and all other documents it deems to fit to enter into this joinder agreement
(the “Purchase Agreement Joinder”), and acknowledges and agrees to (i) join and
become a party to the Purchase Agreement as indicated by its signature below;
(ii) be bound by all covenants, representations, warranties and acknowledgements
attributable to a Guarantor in the Purchase Agreement as if made by, and with
respect to, each Guarantor signatory hereto as of the date hereof, as of the
date thereof and as of the Closing Date and (iii) perform all obligations and
duties required of a Guarantor pursuant to the Purchase Agreement.

 

2.                                      Representations and Warranties and
Agreements.  Each of the undersigned hereby, jointly and severally,
(i) represents and warrants to and agrees with the Initial Purchasers that it
has all the requisite corporate or organizational power and authority to
execute, deliver and perform its obligations under this Purchase Agreement
Joinder and to consummate the transactions contemplated hereby and, that this
Purchase Agreement Joinder has been duly and validly authorized, executed and
delivered and (ii) affirms the accuracy of each of the representations and
warranties (to the extent applicable) of the Guarantors contained in the
Purchase Agreement as of the date thereof, as of the date hereof and as of the
Closing Date.

 

3.                                      Counterparts.  This Purchase Agreement
Joinder may be signed in one or more counterparts (which may be delivered in
original form or facsimile or “pdf” file thereof), each of which shall
constitute an original when so executed and all of which together shall
constitute one and the same agreement.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

4.                                      Amendments.  No amendment or waiver of
any provision of this Purchase Agreement Joinder, nor any consent or approval to
any departure therefrom, shall in any event be effective unless the same shall
be in writing and signed by the parties thereto.

 

5.                                      Headings.  The section headings used
herein are for convenience only and shall not affect the construction hereof.

 

6.                                      APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Purchase Agreement
Joinder to be duly executed and delivered, by its proper and duly authorized
officer as of the date set forth above.

 

 

GCA GUARANTORS:

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GCA MTL, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEWAVE, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Purchase Agreement
Joinder to be duly executed and delivered, by its proper and duly authorized
officer as of the date set forth above.

 

 

MULTIMEDIA GUARANTORS:

 

 

 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MULTIMEDIA GAMES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MGAM TECHNOLOGIES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-4

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Annex I-1

--------------------------------------------------------------------------------